DETAILED ACTION
Response to Election/Restriction
This communication is responsive to the provisional election made with traverse on 05/17/2022. The ground of traversal is found persuasive, and therefore, the restriction/election requirement has been vacated.
Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-6, 8-10, 12-14, 16-17 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bolognia et al. (U. S. Pat. - 8,965,027).
	Regarding claim 1, Bolognia et al. disclose a sound port adapter (12) for a microphone assembly (24) comprising an acoustic transducer (Fig. 2B) disposed in a housing having a sound port (0n 36), 
the sound port adapter comprising:
a body member (14) having a mounting surface configured to mount on the housing of the microphone assembly (24); 
an acoustic channel (30) disposed through the body member, the acoustic channel defined in part by a cavity (44) having a sound inlet and a sound outlet disposed on the mounting surface of the body member (Figs. 2B and 3A);
a wall portion of the body member (16) extending into the cavity, the wall portion configured to modify an acoustic property of the acoustic channel, wherein the sound outlet of the sound port adapter is acoustically coupled to a sound port of the microphone assembly when the sound port adapter is mounted over the sound port of the microphone assembly (Figs. 2B and 3A) as claimed.
Regarding claim 2, Bolognia et al. further disclose the sound port adapter, wherein the wall portion (16) is configured to modify an inertance (18) of the acoustic channel, and the inertance acoustically tunes sound propagating through the acoustic channel (Fig. 4A).
Regarding claim 3, Bolognia et al. further disclose the sound port adapter, wherein the wall portion (16) is configured to form a tortuous acoustic channel (18).
Regarding claim 4, Bolognia et al. further disclose the sound port adapter, the wall portion (16) configured to form a snail tube acoustic channel (Figs 4-11).
Regarding claim 5, Bolognia et al. further disclose the sound port adapter, the wall portion (16) configured to acoustically tune a frequency of sound propagating  (Figs 4-11) through the acoustic channel (30).
Regarding claim 6, Bolognia et al. further disclose the sound port adapter, the wall portion comprising a plurality of discrete wall portions (Fig. 4A) arranged in spaced-apart relation across the acoustic channel (30).
Regarding claim 8, Bolognia et al. further disclose the sound port adapter, wherein the wall portion (16) is configured to obstruct entry of debris into the acoustic channel (Fig. 3A).
Regarding claim 9, Bolognia et al. further disclose the sound port adapter, the wall portion (16) configured to form a tortuous acoustic channel (18), and the wall portion comprising a plurality of discrete wall portions arranged, in spaced-apart relation, across the tortuous acoustic channel (Figs. 3-11).
Regarding claim 10, Bolognia et al. further disclose the sound port adapter, the wall portion (16) configured to modify an inertance  (18) and an acoustic resistance of the acoustic channel.
Regarding claim 12, Bolognia et al. further disclose the sound port adapter, an unassembled unitary member (Figs 3A and 4A).
Regarding claim 13, Bolognia et al. further disclose the sound port adapter, further comprising: a housing (14, 16) having a sound port (30) and an external-device interface with electrical contacts (48, 60); a microelectromechanical systems (MEMS) transducer (24) disposed in the housing; an integrated circuit (26) disposed in the housing, the integrated circuit electrically coupled (48 and 60) to an output of the MEMS transducer and to the electrical contacts, wherein the sound port adapter converts is mounted over the sound port of the microphone assembly (30).
Regarding claim 14, Bolognia et al. further disclose the sound port adapter, wherein a conductive member (48 and 60) is electrically connectable to a ground plane of the microphone assembly when the sound port adapter is mounted on the microphone assembly (Fig. 3A).
Regarding claim 16, Bolognia et al. disclose an apparatus comprising: a microphone (24) including a housing (Fig. 2B) with an inner surface and an outer surface, the housing having an acoustic port (On 36) that extends from the outer surface to the inner surface, the microphone including a microelectromechanical systems (MEMS) transducer (24) disposed in the housing over the acoustic port; and a one-piece port adapter (14 and 16) operatively coupled to the outer surface of the housing over the acoustic port, the one-piece port adapter defining an acoustic channel  (30) with an acoustic tuning structure (18) such that acoustic energy is modified by the acoustic tuning structure while moving through the acoustic channel (Figs. 2B to 3C).
Regarding claim 17, Bolognia et al. further disclose the apparatus, the acoustic tuning structure configured to modify one or more of an inertance (18) and an acoustic resistance of the acoustic energy while the acoustic energy moves through the acoustic channel (Figs. 3-11).
Regarding claim 19, Bolognia et al. further disclose the apparatus, the acoustic tuning structure (18) defining a non-straight acoustic path in the acoustic channel (Figs. 4-11).
Regarding claim 20, Bolognia et al. further disclose the apparatus, the outer surface of the housing including a ground plane (14) and the one-piece port adapter is a conductive member (48 and 60) electrically coupled to the ground plane.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims under 35 U.S.C. 103 (a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a). 
Claim 7 is rejected under 35 U.S.C. 103(a) as being unpatentable over Bolognia et al. (U. S. Pat. No. - 8,965,027) in view of Suvanto et al. (U. S. Pat. No. - 8,199,939).
Regarding claim 7, Bolognia et al. may not specially teach the wall portion comprising an arcuate barrier disposed partially across the sound inlet as claimed. Suvanto et al. disclose a similar structured microphone assembly comprising: a wall portion (118) of a housing; a sound inlet (120); and an arcuate barrier (172) disposed partially across the sound inlet (Fig. 6). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to be motivated to provide the suitable arcuate barrier, such as adhesive agent, disposed partially across the sound inlet for the microphone assembly taught by Bolognia et al., in order to provide better seal for the transducer on the body member of the microphone assembly.
Claims 11 and 15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Bolognia et al. (U. S. Pat. No. - 8,965,027) in view of Ryan et al. (U. S. Pat. No. - 8,170,244).
Regarding claim 11, Bolognia et al. may not specially teach the acoustic channel configured to convert a top or bottom port microphone assembly to a side-port microphone assembly when the sound port adapter is mounted on the microphone assembly as claimed. Ryan et al. disclose a similar structured microphone assembly, wherein an acoustic channel configured to convert a top or bottom port microphone assembly (4) to a side-port microphone assembly (6) when the sound port adapter is mounted on the microphone assembly. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to be motivated to provide the suitable acoustic channel of Ryan et al. for the microphone assembly taught by Bolognia et al., in order to provide microphone assembly for certain applications.
Regarding claim 15, Bolognia et al. disclose an unassembled unitary sound port adapter for a microphone assembly (10) comprising an acoustic transducer (24) disposed in a housing having a sound port on a top or bottom portion of the housing (Fig. 2B), the sound port adapter comprising: a conductive body member (48 and 60) having a mounting surface (on 14) configured to mount over the sound port of the microphone assembly; an acoustic channel (30) disposed through the conductive body member, the acoustic channel defined in part by a cavity having a sound inlet and a sound outlet disposed on the mounting surface of the body member (Figs. 2B and 3A), the sound inlet disposed on a different surface of the body member than the sound outlet; a wall portion (16) of the body member disposed in the cavity, the wall portion configured to modify (18) an acoustic property of the acoustic channel (Figs. 4-11) as claimed. Bolognia et al. may not specially teach the acoustic channel configured to convert a top or bottom port microphone assembly to a side-port microphone assembly when the sound port adapter is mounted on the microphone assembly as claimed. Ryan et al. disclose a similar structured microphone assembly, wherein an acoustic channel configured to convert a top or bottom port microphone assembly (4) to a side-port microphone assembly (6) when the sound port adapter is mounted on the microphone assembly. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to be motivated to provide the suitable acoustic channel of Ryan et al. for the microphone assembly taught by Bolognia et al., in order to provide microphone assembly for certain applications.
Claim 18 is rejected under 35 U.S.C. 103(a) as being unpatentable over Bolognia et al. (U. S. Pat. No. - 8,965,027).
Regarding claim 18, Bolognia et al. may not may not specially teach the acoustic tuning structure comprising a portion configured to obstruct debris from entering the acoustic channel as claimed. Since providing suitable filter means for a sound port of a microphone assembly is very well known in the art (Official Notice), it therefore would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to be motivated to provide suitable filter means, such as a grille (also a tuning structure), for the microphone assembly taught by Bolognia et al., in order to provide better protection for the microphone assembly and also make the microphone assembly more durable.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Suhan Ni whose telephone number is (571)-272-7505, and the number for fax machine is (571)-273-7505. The examiner can normally be reached on Monday to Friday from 10:00 am to 6:30 pm. If it is necessary, the examiner’s supervisor, Duc Nguyen, can be reached at (571)-272-7503.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov/. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the group receptionist whose telephone number is (571)-272-2600, or please see http://www.uspto.gov/web/info/2600.



/SUHAN NI/Primary Examiner, Art Unit 2651